RYAN, Circuit Judge,
concurring.
Defendants Parke Care Centers, Inc. and Westchester Management Company responded promptly and appropriately — that is to say, reasonably — to plaintiff Leanna Blankenship’s hostile work environment allegations and therefore cannot be liable for her injuries under Title VII Thus, the result reached by the majority is correct. However, the analysis my brother employs in reaching this result misstates the law in several respects and therefore I must concur separately.
First, the majority opinion erroneously states that, in order for an employer to be liable for coemployee hostile work environment sex discrimination, the employer must discriminate on the basis of sex. It is simply not the law that an employer’s liability for sex discrimination under Title VII requires proof that the employer himself, herself, or itself is guilty of sex discrimination. And, as I shall show, the decisional authority makes that abundantly clear.
Certainly, Title VII prohibits an “employer” from discriminating on the basis of sex. 42 U.S.C. § 2000e-2(a)(1). However, “employer” means “a person engaged in an industry affecting commerce ... and any agent of such a person .... ” 42 U.S.C. § 2000e(b) (emphasis added). Although in Meritor Savings Bank, FSB v. Vinson, 477 *876U.S. 57, 72, 106 S.Ct. 2399, 2407, 91 L.Ed.2d 49 (1986), the Supreme Court declined to “issue a definitive rule on employer liability,” the Court did reiterate that agency principles should provide guidance in this area. The Meritor Court then cited the Restatement (Second) of Agency §§ 219-237(1958) as a source for such guidance. Id.
Several courts have applied these agency principles, as directed by the Supreme Court, in coemployee cases. See, e.g., Faragher v. City of Boca Raton, 111 F.3d 1530, 1535 (11th Cir.1997); Hicks v. Gates Rubber Co., 833 F.2d 1406, 1417-18 (10th Cir.1987); Lopez v. S.B. Thomas, Inc., 831 F.2d 1184, 1189 (2d Cir.1987). Courts have cited the Restatement (Second) of Agency § 219(2)(b) for the familiar proposition that a master may be subject to liability for the torts of his servant, even if the servant is acting outside the scope of his or her employment, if “the master was negligent or reckless.” Hirschfeld v. New Mexico Corrections Dep’t, 916 F.2d 572, 577 (10th Cir.1990); Hicks, 833 F.2d at 1418. Clearly, an employee is the employer’s servant. See Restatement (Second) of Agency § 2(2). Agency principles, then, hold an employer directly liable for its negligence in failing to prevent or remedy the discrimination of its agent-employee.
This theory of employer liability has been ratified many times over. “[I]t is clear, the criterion for when an employer is liable for sexual harassment is negligence Baskerville v. Culligan Int’l Co., 50 F.3d 428, 432 (7th Cir.1995) (emphasis added). In fact, this court has straightforwardly stated this principle on at least two occasions. See Fleenor v. Hewitt Soap Co., 81 F.3d 48, 50 (6th Cir.1996); Pierce v. Commonwealth Life Ins. Co., 40 F.3d 796, 804 n. 11 (6th Cir.1994). As Judge Merritt wrote for the court in Fleenor:
Although we erroneously referred to it as “respondeat superior,” we later realized that the term “respondeat superior”— which connotes derivative liability — is an incorrect label for co-worker harassment cases, where the employer is directly liable for its own negligence. This understanding, that the employer is directly not derivatively liable, and the underlying “knew or should have known” standard, are [sic] consistent with the law in other circuits. The standard is also consistent with the common law understanding of an employer’s liability for the misconduct of employees.
Fleenor, 81 F.3d at 50 (emphasis added) (citations and some internal quotation marks omitted). Judge Merritt cited § 219(2)(b) of the Restatement as support for the above discussion. Id. at n. 1. And so, contrary to statements in the majority opinion, there quite simply is no requirement of intentionally under Title VII for employer liability in hostile-work-environment sex-discrimination cases.
Second, my brother errs in implying that respondeat superior liability requires negligence on the part of the employer. Clearly, it does not. See W. Page Keeton, et al., Prosser and Keeton on the Law of Torts § 69 (5th ed.1988). Under respondeat superior, an employer is liable, despite having no fault whatsoever, for the acts of its employees which are within the scope of their employment. Id. This court eventually realized that, in the Title VII hostile-work-environment context, respondeat superior was a misnomer because 1) employer negligence is a prerequisite for liability, and 2) the creation of a hostile work environment is not generally within the scope of a coworker’s employment. However, our realization that liability is direct, and not vicarious, did not change the substance of the law. An employer was liable for its negligence when we were mistakenly using the term respondeat superior, and it continues to be liable for its negligence now that we do not use that misnomer. The “tension” the majority identifies is created only by its mistaken belief that direct liability under Title VII must be of the intentional variety, a belief undermined by the clear precedent demonstrating that negligence is sufficient.
Third, the majority has arbitrarily adopted a “good faith” standard for judging an employer’s response to charges of sexual harassment, despite the absence of supporting case law and despite the fact that such a standard conflicts with the reasonableness analysis the majority recognizes must be applied in determining whether an employer *877should have known of the harassment. The majority cites no direct authority for a “good faith” standard and indeed I suggest there is none. In fact, the cases that come closest to defining the familiar “prompt and appropriate” formulation indicate that employers’ remedial actions must be “reasonably likely to” or be “reasonably calculated to” end the harassment. See Reynolds v. CSX Transp. Inc., 115 F.3d 860, 867 (11th Cir.1997); Knabe v. Boury Corp., 114 F.3d 407, 412 (3d Cir.1997); Zirpel v. Toshiba America Info. Sys., Inc., 111 F.3d 80, 81 (8th Cir.1997); McKenzie v. Illinois Dept. of Transp., 92 F.3d 473, 480 (7th Cir.1996); Wattman v. Int’l Paper Co., 875 F.2d 468, 479 (5th Cir. 1989); Katz v. Dole, 709 F.2d 251, 256 (4th Cir.1983). While, arguably, “reasonably calculated to” may be construed as compatible with either subjective good faith or with an objective reasonableness standard, the latter is preferable. That is, there seems to be no good reason to establish inconsistent rules with which to evaluate, on one hand, whether the employer should have known of the discrimination and, on the other, the propriety of its response. Negligence, or objective reasonableness, should be the common standard in both inquiries. Not only does such an interpretation avoid another “tension” of the kind my brother laments elsewhere in the majority opinion, but reasonableness is more easily ascertainable by a factfinder. In fact, those courts that have spoken unambiguously on this issue require an employer to provide a reasonable remedy. Baskerville, 50 F.3d at 432; Lopez, 831 F.2d at 1189.
Because, as a matter of law, defendants responded reasonably to plaintiffs allegations of sexual harassment by her eoworker, defendants were entitled to summary judgment by the district court.